Exhibit 10.1(b)

November 6, 2006

PEDIATRIC SERVICES OF AMERICA, INC.

d/b/a PSA HEALTHCARE

PEDIATRIC SERVICES OF AMERICA, INC.

PSA CAPITAL CORPORATION

310 Technology Parkway

Norcross, Georgia 30092-2929

To Whom It May Concern:

This Second Side Letter sets forth certain agreements related to that certain
Asset Purchase Agreement, as amended, (hereinafter referred to as the
“Agreement”), dated on even date with the Third Amendment to the Agreement,
among Lincare Inc., a Delaware corporation (“Lincare”); Pediatric Services of
America, Inc. d/b/a PSA Healthcare, a Delaware corporation; Pediatric Services
of America, Inc., a Georgia corporation; and PSA Capital Corporation, a Delaware
corporation (collectively, the “Company”). If a term is defined in the
Agreement, it shall have the same meaning herein.

Pursuant to the Agreement, Company is to deliver each LeasePlan USA automobile,
truck, or other vehicle included in the Assets free and clear of Encumbrances at
the Closing. To ensure that these Assets are delivered free and clear as
required, the parties agree that Lincare may withhold from the purchase price
payment due pursuant to Paragraph 3.1(a) of the Agreement, the amount of Six
Hundred Thousand Dollars ($600,000.00) until such time as these Assets are
delivered free and clear of any Encumbrances. This amount shall be paid by
Lincare to Company promptly after Company delivers competent written evidence
that each automobile, truck, or other vehicle included in the Assets has been
delivered free and clear of Encumbrances.

Pursuant to the Agreement, Company is to deliver oxygen tanks included in the
Assets of the Business to Lincare free and clear of any encumbrances. The
Company and Lincare agree that Lincare shall purchase, for an amount of Fifty
Thousand Ten and 80/100 Dollars ($50,010.80), on Company’s behalf certain oxygen
tanks as more fully described in Section 6(d) of the Third Amendment to the
Agreement. Lincare and the Company agree that Lincare shall be entitled to
deduct the amount of Fifty Thousand Ten and 80/100 Dollars ($50,010.80) from the
purchase price payment due pursuant to Paragraph 3.1(a) of the Agreement, as
payment by the Company for the oxygen tanks which Lincare purchased on the
Company’s behalf.

The terms of the Agreement shall be deemed amended as necessary to give effect
to the provisions of this letter agreement, and except as expressly set forth
herein, all other terms and provisions of the Agreement shall remain unchanged
and in full force and effect. This side letter



--------------------------------------------------------------------------------

Pediatric Services of America

Page -2-

may be executed in one or more counterparts, all of which shall be considered
one and the same agreement, and shall become a binding agreement when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. Facsimile signatures shall be deemed original signatures for the
purpose of closing.

 

Very truly yours, LINCARE INC. By:  

/s/ Paul Tripp

  Paul Tripp Title:   Acquisitions Attorney

 

AGREED TO AND ACCEPTED

AS OF THE DATE FIRST

WRITTEN ABOVE:

PEDIATRIC SERVICES OF AMERICA, INC.

d/b/a PSA HEALTHCARE

By:  

/s/ Daniel J. Kohl

  Daniel J. Kohl Its:   President and CEO PEDIATRIC SERVICES OF AMERICA, INC.
By:  

/s/ Daniel J. Kohl

  Daniel J. Kohl Its:   President and CEO PSA CAPITAL CORPORATION By:  

/s/ Daniel J. Kohl

  Daniel J. Kohl Its:   President